       Case 1:19-cr-10459-RWZ Document 1357 Filed 10/05/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  v.                       )
                                           ) Criminal No: 19-10459-RWZ
VINCENT DZIERWINSKI (13)                   )
                  Defendant.               )
__________________________________________)

       MOTION TO MODIFY CONDITIONS OF RELEASE/DETENTION
                AND FOR AN EVIDENTIARY HEARING

       NOW COMES the defendant, Vincent Dzierwinski, through counsel, and hereby

moves this Honorable Court to conduct a detention hearing pursuant to 18 U.S.C. Section

3142(a). In support thereof, counsel states the following:

   1. At the time of his arrest on the instant indictment, the defendant was serving a

       state sentence.

   2. On February 12, 2020, the defendant waived without prejudice his right to a

       detention hearing and agreed to be taken into federal custody which was later

       changed back to state custody so that he could complete the sentence.

   3. The defendant never received a detention hearing pursuant to Section 3142(a).

   4. The defendant has nearly completed his state sentence and will be transferred back

       to federal custody pursuant to a detainer on or about October 14, 2020.

   5. The defendant has been in custody for a series of relatively minor offenses since

       2012.


                                            1
        Case 1:19-cr-10459-RWZ Document 1357 Filed 10/05/20 Page 2 of 3



   6. The defendant is proposing to reside at his sister’s house upon his release which is

       located at REDACTED.

   7. The defendant will also present the Court with several construction job

       opportunities that are available to him upon release.

   8. Counsel will confer with the Government through its representative, AUSA Mark

       Grady. However, it is expected that the Government will oppose the defendant’s

       release, but not the defendant’s request for a hearing.

       WHEREFORE, this Honorable Court is respectfully urged to conduct a hearing

and release the defendant with conditions to be determined at the hearing.

                                             Respectfully submitted,



                                             Peter Charles Horstmann, Esq.
                                             BBO #556377
                                             450 Lexington Street, Suite 450
                                             Newton, Massachusetts 02466
                                             (617) 723-1980

                                             Attorney for Defendant Vincent Dzierwinski


                                CERTIFICATE OF SERVICE

        I, Peter Charles Horstmann, hereby certify this 5th day of October, 2020 that I caused an
electronic copy of the foregoing to be served by ECF on all counsel of record including AUSA
Mark Grady, Office of the U.S. Attorney for the District of Massachusetts, Moakley Courthouse,
One Courthouse Way, Boston, MA 02110.




                                                2
Case 1:19-cr-10459-RWZ Document 1357 Filed 10/05/20 Page 3 of 3



                            __________________________
                            Peter Charles Horstmann




                              3
